929 F.2d 701
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Joseph Jay HUNTER, III, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 90-3946.
United States Court of Appeals, Sixth Circuit.
April 8, 1991.

N.P.Ohio, 90-00961, White, J.
N.D.Ohio
AFFIRMED.
Before BOYCE F. MARTIN, Jr., and RALPH B. GUY, Jr., and DAVID A. NELSON, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and the record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Joseph Jay Hunter, III, filed a motion to vacate sentence under 28 U.S.C. Sec. 2255 in which he challenged aspects of the sentence he received in 1989 for five counts of bank robbery in violation of 18 U.S.C. Sec. 2113(a).  The district court denied the relief sought and this appeal followed.  The parties have briefed the issues, Hunter proceeding without counsel.


3
Upon consideration, we find that the record and law support the district court's judgment.  We find no constitutional error in the aforementioned sentencing procedures nor is there any indication that Hunter's trial counsel was constitutionally deficient.


4
Accordingly, we affirm the district court's judgment for these reasons and for the reasons set forth in the district court's memorandum and order filed on September 26, 1990.  Rule 9(b)(5), Rules of the Sixth Circuit.